                                                 Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 1 of 19




           Page   Paragraph/locat
Document                          Date *        Participants *                            Subject                         Privilege   Privilege Description
           No.    ion



                                                Assistant U.S. Attorney Zachary G. Bannon,
                                                Assistant U.S. Attorney Christopher K.
                                                Connolly, Assistant U.S. Attorney Elizabeth
                                                J. Kim ("Government attorneys"); U.S.
                                                Department of Homeland Security ("DHS")
                                                attorneys               , Ketan Bhirud, Rene
                                                                                                                                      Communications made and research conducted
                                                Browne; U.S. Customs and Border
                                                                                             High level summary of a series           by CBP attorneys, CBP OIT officials, and CBP OFO
                                                Protection ("CBP") attorneys,
                                                                                             of email communications                  officials, at the request of Government attorneys
                                                                                             regarding CBP's access to the            for the purpose of responding to arguments in
                                                                Honors Attorney
                                                                                             DMV data of various states and           Plaintiffs' Memorandum of Law in Support of
                                                                                         ;
                  2nd paragraph   7/13/2020 -                                                jurisdictions through Nlets and          Plaintiffs' Cross-Motion for Partial Summary
Report     2                                    CBP Office of Field Operations ("OFO")                                       ACP/WP
                  and FN 3        7/27/2020                                                  the research conducted by CBP            Judgment and in Opposition to Defendants'
                                                officials Pete Acosta,
                                                                                             OIT to determine the extent of           Motion for Partial Summary Judgment ("Plaintiffs'
                                                                  , Donald Conroy,
                                                                                             such access. Includes the                brief"). The communications and research were
                                                                                             findings of research conducted           conveyed to CBP attorneys and Government
                                                                                             by CBP OIT.                              attorneys for the purposes of obtaining legal
                                                                       ; CBP Office of
                                                                                                                                      advice in this litigation.
                                                Information Technology ("OIT") officials
                                                Valerie Isbell,
                                                          Jim McLaughlin,
                                                                 ; Acting Deputy Chief of
                                                Staff for the Commissioner             and
                                                Border Patrol official



                                                                                             High level summary of a series
                                                Government attorneys; DHS attorney
                                                                                             of email communications                  Communications made and research conducted
                                                         ; CBP attorneys
                                                                                             regarding CBP's access to the            by CBP attorneys, CBP OIT officials, and CBP OFO
                                                                                             DMV data of various states and           officials, at the request of Government attorneys
                                                                              ; CBP OFO
                                  7/13/20 -                                                  jurisdictions through Nlets and          for the purpose of responding to arguments in
Report     2      FN 4                          officials                                ,                                   ACP/WP
                                  7/24/20                                                    the research conducted by CBP            Plaintiffs' brief. The communications and
                                                Pete Acosta,
                                                                                             OIT to determine the extent of           research were conveyed to CBP attorneys and
                                                and CBP OIT officials Valerie Isbell,
                                                                                             such access. Includes the                Government attorneys for the purposes of
                                                                          , Jim Mclaughlin,
                                                                                             findings of research conducted           obtaining legal advice in this litigation.
                                                                                             by CBP OIT.
                                                                                             statement summarizing a
                                                Associate U.S. Attorney John McEnany;                                                 Reflects personal opinions, thoughts, and
                                                                                             portion of a telephone
                                                DHS attorneys                , Ketan Bhirud;                                          impressions of Associate U.S. Attorney and
Report     3      1st paragraph   8/27/2020                                                  communication reflecting the    WP
                                                and CBP attorneys Bennett Courey,                                                     agency attorneys related to the preparation of
                                                                                             relevance of CLETS Subscriber
                                                                            ,                                                         arguments and filings in this litigation.
                                                                                             Agreements to the litigation




                                                                                           1
                                                 Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 2 of 19




           Page   Paragraph/locat
Document                          Date *        Participants *                                  Subject                         Privilege   Privilege Description
           No.    ion
                                                Government attorneys; CBP attorneys
                                                                                                Overview of a series of email               Communications made and research conducted
                                                                  ; CBP OFO officials Pete      communications and a                        by CBP attorneys, CBP OIT officials, and CBP OFO
                                  7/13/2020 -   Acosta,                                         telephone communication                     officials, which were conveyed to CBP attorneys
Report     4      2nd paragraph                                                                                                    ACP/WP
                                  7/24/2020                                                     regarding the sensitivity level of          and Government attorneys for the purposes of
                                                                     ; and CBP OIT officials:   certain TECS codes in the                   determining litigation strategy and obtaining legal
                                                Valerie Isbell,                                 administrative record.                      advice in this litigation.
                                                                            Jim McLaughlin

                                                                                                Overview of series of email and
                                                                                                                                            Attorney-client communications reflecting
                                                                                                telephone communications
                                                                                                                                            recommendations and legal advice from
                                                                                                between Associate U.S. Attorney
                                                                                                                                            Associate U.S. Attorney McEnany and CBP
                                                Associate U.S. Attorney John McEnany;           McEnany and CBP attorneys,
                                  6/11/2020 -                                                                                               attorneys. Communications made, documents
                                                DHS attorney               and CBP              CBP attorneys and CBP OIT
Report     4      3rd paragraph   6/17/2020;                                                                                      ACP/ WP   prepared, and research conducted by CBP
                                                attorneys                                       officials, and CBP attorneys and
                                  7/30/2020                                                                                                 attorneys, CBP OIT officials, and CBP OFO officials,
                                                                                                CBP OFO officials, regarding the
                                                                                                                                            for the purpose of responding to the Court's July
                                                                                                sensitivity level of certain TECS
                                                                                                                                            29, 2020 and August 11, 2020 orders ("Court's
                                                                                                codes in the administrative
                                                                                                                                            orders").
                                                                                                record.

                                                                                          High level summary of series of
                                                                                          email communications between
                                                                                          CBP attorneys and CBP Deputy
                                                CBP attorneys Scott Falk, Bennett Courey,
                                                                                          Commissioner Perez regarding
                                                                                          CBP's access to DMV                               Communications made and research conducted
                                                               ; CBP Deputy Commissioner
                                                                                          information; email and                            by CBP attorneys, CBP OIT officials, and CBP OFO
                                                Robert E. Perez; CBP OFO Officials Pete
                                                                                          telephone communications                          officials, at the request of Government attorneys
                                  7/13/2020;    Acosta,
                  1st full                                                                between CBP attorneys and CBP                     for the purpose of responding to arguments in
Report     6                      7/13/2020 -   Donald Conroy,                                                             ACP/WP
                  paragraph                                                               OIT and OFO officials regarding                   Plaintiffs' brief. The communications and
                                  7/24/2020
                                                                                          CBP's access to the DMV data of                   research were conveyed to CBP attorneys and
                                                                              and OIT
                                                                                          various states and territories                    Government attorneys for the purposes of
                                                officials Valerie Isbell,
                                                                                          through Nlets and the research                    obtaining legal advice in this litigation.
                                                          Jim McLaughlin,
                                                                                          conducted by CBP OIT to
                                                                                          determine the extent of such
                                                                                          access. Includes the findings of
                                                                                          research conducted by CBP OIT.
                                                                                                                                            Law enforcement investigative techniques and
Report     6      2nd paragraph   NA            NA                                              NA                              LEP         procedures related to vetting of Trusted Traveler
                                                                                                                                            Program applicants




                                                                                                 2
                                                 Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 3 of 19




           Page   Paragraph/locat
Document                          Date *        Participants *                               Subject                           Privilege   Privilege Description
           No.    ion
                                                CBP attorneys
                                                                               CBP OFO
                                                officials Pete Acosta,
                                                                                             Statement reflective of various
                                                                  , Donald Conroy,                                                         Statement reflects research conducted by CBP
                                                                                             email and telephone
                                  7/13/2020 -                                                                                              attorneys, CBP OIT officials, and CBP OFO officials,
Report     7      2nd paragraph                                                              communications regarding          WP
                                  8/5/2020                                                                                                 and facts developed, for the purpose of
                                                                                             restrictions under California
                                                                          ; and CBP OIT                                                    responding to the Court's orders.
                                                                                             laws
                                                officials Valerie Isbell,
                                                         , Jim McLaughlin,


                                                                                              Statement summarizing portion
                                                Associate U.S. Attorney John McEnany;                                                      Attorney/client communications between
                                                                                              of a telephone communication
                  1st partial                   DHS attorney               and CBP                                                         Associate U.S. Attorney McEnany and DHS and
Report     12                     8/27/2020                                                   in relation to the preparation of ACP
                  paragraph                     attorneys Bennett Courey,                   ,                                              CBP attorneys for the purposes of obtaining legal
                                                                                              Government's September 4
                                                                                                                                           advice and responding to the Court's orders.
                                                                                              report ("Government's Report").

                                                                                                                                           Communications made and research conducted
                                                CBP attorneys Bennett Courey,                                                              by CBP attorneys, CBP OIT officials, and CBP OFO
                                                                                      CBP                                                  officials, which were conveyed to CBP attorneys
                                                OFO officials Todd Owen,                    Overview of a series of email                  and Government attorneys for the purposes of
                                                                                    John    and telephone communications                   determining litigation strategy, obtaining legal
                  2nd paragraph; 12/14/2019 -
Report     12                                 Wagner,                 , Pete Acosta,        regarding research conducted ACP/DPP           advice, and considering the possibility of
                  4th sentence   2/19/2020
                                              Donald Conroy,                     ; and CBP by CBP OIT on CBP's access to                   settlement in this litigation. The communications
                                              OIT officials Phil Landfried,               , DMV data.                                      and research were also conveyed to DHS and CBP
                                              Valerie Isbell,               , Sonny                                                        officials for the purpose of considering potential
                                              BHAGOWALIA                                                                                   policy responses to New York's April 3, 2020
                                                                                                                                           amendment to the Green Light Law.

                                                                                              Overview of a series of email
                                                CBP attorneys Bennett Courey,                 communications between CBP                   Communications made and research conducted
                                                                                            ; attorneys and CBP OIT officials,             by CBP OIT officials, which were conveyed to CBP
                                                CBP OFO officials Pete Acosta, Donald         and CBP attorneys and CBP OFO                officials for the purpose of considering potential
                  2nd paragraph   2/14/2019 -
                                                Conroy,                                       officials, related to New York's             policy responses to New York's April 3, 2020
Report     12     5th and 6th     2/19/2020;                                                                                   DPP
                                                     ; and CBP OIT officials Valerie Isbell, April 3, 2020 amendment to the                amendment to the Green Light Law. The
                  sentence        4/2020
                                                                               Jim            Green Light Law, research                    communications and research also reflect the
                                                Mclaughlin,               ; Deputy            conducted by CBP OIT on CBP's                internal thoughts, personal opinions, and
                                                Commissioner Robert Perez.                    access to DMV data, and CLETS                recommendations of CBP officials.
                                                                                              subscriber agreements.




                                                                                              3
                                                    Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 4 of 19




           Page     Paragraph/locat
Document                            Date *         Participants *                              Subject                       Privilege   Privilege Description
           No.      ion
                                                                                           High level statement about a
                                                                                           series of email communications
                                                                                           and telephone communications                  Communications between Government attorneys
                                                   Government attorneys; CBP attorneys
                                                                                           between Government attorneys                  and CBP and DHS attorneys for the purposes of
                    2nd paragraph; 2/10/2020 -
Report     12                                                                              and CBP and DHS attorneys        ACP          determining litigation strategy, obtaining legal
                    8th sentence   6/21/2020                               ; DHS attorneys
                                                                                           related to New York's April 3,                advice, and considering the possibility of
                                                             , Rene Browne
                                                                                           2020 amendment to the Green                   settlement in this litigation.
                                                                                           Light Law and CBP's access to
                                                                                           DMV data.
                                                                                           Summary of email
                                                                                           communication provided to
                                                                                           Government attorneys                          Communication from CBP and DHS provided to
                                                   Government attorneys; CBP attorneys
                    4th paragraph; 2                                                       reflecting DHS and CBP's                      Government attorneys for the purposes of
Report     12                        2/11/2020                                    ; DHS                                     ACP
                    6th sentence                                                           understanding of the facts when               obtaining legal advice in the anticipation of
                                                   attorneys
                                                                                           Acting Secretary Wolf's February              litigation.
                                                                                           5, 2020 decision (the "TTP
                                                                                           decision") was issued.
                                                   DOJ attorneys Charles Roberts, Dena         Summary of an email
                                                                                                                                         Communication between Department of Justice
                    4th paragraph,                 Roth, Government attorneys; CBP             communication reflecting
                                                                                                                                         attorneys and CBP and DOJ, which were provided
Report     12, 13   7th sentence     2/14/2020     attorneys                                   responses to questions from     ACP/WP
                                                                                                                                         to Government attorneys for the purposes of
                    (cont. on p. 13)                                       ; DHS attorneys     Department of Justice attorneys
                                                                                                                                         obtaining legal advice in litigation.
                                                                                               related to the TTP decision.
                                                                                               High level summary of a series
                                                                                               of email and telephone
                                                                                               communications between
                                                                                                                                         Communications between Government attorneys
                                                   Government attorneys; CBP attorneys         Government attorneys and CBP
                                                                                                                                         and CBP and DHS attorneys, which reflect legal
                                                                                               and DHS attorneys related to
Report     13       2nd paragraph   Apr-20                                                                                     ACP/WP    advice, opinions, and mental impressions of
                                                                    DHS attorneys            , the preparation of the
                                                                                                                                         attorneys, information collected and compiled for
                                                                                               administrative record. Includes
                                                                                                                                         the purposes of preparing filings in this litigation.
                                                                                               description of information
                                                                                               included in the draft
                                                                                               administrative record.
                                                                                           Statement regarding multiple
                                                                                          email communications between
                                                                                                                                         Communications between Government attorneys
                                                   Government attorneys; CBP attorneys    Government attorneys and CBP
                                                                                                                                         and CBP and DHS attorneys, which were provided
                                    April 2020 -                                          and DHS attorneys throughout
Report     13       3rd paragraph                                                                                         ACP/WP         for the purposes of determining litigation
                                    June 2020                              ; DHS attorney the pendency of this litigation
                                                                                                                                         strategy, obtaining legal advice, and preparing
                                                                                          regarding arguments made by
                                                                                                                                         filings in this litigation.
                                                                                          the Government on behalf of
                                                                                          CBP and DHS.




                                                                                                4
                                                      Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 5 of 19




           Page     Paragraph/locat
Document                            Date *          Participants *                                  Subject                       Privilege   Privilege Description
           No.      ion
                                                                                                    Summary of internal email
                                                                                                    communications between DHS
                                                                                                    counsel and CBP counsel
                                                                                                    regarding the Government's
                                                                                                                                              Attorney/client communications between
                                                                                                    motion for summary judgment,
                                                                                                                                              Associate U.S. Attorney McEnany and DHS and
                                                                                                    including discussion of CBP's
                                                                                                                                              CBP attorneys for the purposes of obtaining legal
                                                    Associate U.S. Attorney McEnany, DHS            access to DMV data; the
                                                                                                                                              advice and in preparation of the Government's
                    FN11 (cont. p.   6/19/2020;     attorney             ; and CBP attorneys        footnote further describes the
Report     13, 14                                                                                                                  ACP/WP     Report. Communications between CBP and DHS
                    14)              8/27/2020                                                      summary of a telephone
                                                                                                                                              attorneys, which reflect legal advice, opinions,
                                                                                                    communication between CBP
                                                                                                                                              and mental impressions of attorneys, and which
                                                                                                    and DHS attorneys and
                                                                                                                                              were conveyed to Government attorneys for the
                                                                                                    Associate U.S. Attorney
                                                                                                                                              purposes of preparing filings in this litigation.
                                                                                                    McEnany that took place on
                                                                                                    August 27, 2020 to discuss an
                                                                                                    email communication from June
                                                                                                    19, 2020.
                                                    CBP attorneys Bennett Courey, Scott Falk,

                                                                    Acting Commissioner Mark
                                                    Morgan, Deputy Commissioner Robert
                                                    Perez, CBP Commissioner's Office officials
                                                    Debbie Seguin,
                                                                                                                                              Communications between CBP and DHS counsel
                                                            ; CBP OFO officials Todd Owen, John
                                                                                                                                              and CBP and DHS officials for the purpose of
                                                    Wagner,
                                                                                                    Statement summarizing multiple            considering potential policy responses to New
                                                             Pete Acosta,                   ; CBP
                                                                                                    email communications about                York's April 3, 2020 amendment to the Green
                                     April 2020 -   Border Patrol officials Rodney Scott, Raul
Report     14       2nd paragraph                                                                   potential responses to New     ACP/DPP    Light Law. These communications were also
                                     May 2020       Ortiz,           ; CBP OIT official Valerie
                                                                                                    York's April 3, 2020 amendment            conveyed to Government attorneys for the
                                                    Isbell; CBP Policy Directorate officials
                                                                                                    to the Green Light.                       purposes of determining litigation strategy,
                                                    Surya Gunasekara,                     and
                                                                                                                                              obtaining legal advice, and considering the
                                                    DHS officials John Gountanis, James
                                                                                                                                              possibility of settlement in this litigation.
                                                    McCament, Angelica Alfonso Royals, David
                                                    Dorey; Acting Director of ICE - Matthew
                                                    Albence; ICE official Christopher Kelly,
                                                                        ; DHS Attorneys Chad
                                                    Mizelle, Joseph Maher, Rene Browne,


                                                    Government attorneys; CBP attorneys           Overview of a series of email               Communications made and research conducted
                                                                                                  communications and a                        by CBP attorneys, CBP OIT officials, and CBP OFO
                                     6/11/2020 -                  ; OFO officials Pete Acosta, telephone communication                        officials, which were conveyed to CBP attorneys
Report     14       3rd paragraph                                                                                                    ACP/WP
                                     6/17/2020                        ; CBP OIT officials Valerie regarding the sensitivity level of          and Government attorneys for the purposes of
                                                    Isbell,               , Jim Mclaughlin,       certain TECS codes in the                   determining litigation strategy and obtaining legal
                                                                   , Alma Cole                    administrative record.                      advice in this litigation.




                                                                                                     5
                                                     Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 6 of 19




              Page     Paragraph/locat
Document                               Date *       Participants *                                    Subject                          Privilege   Privilege Description
              No.      ion
                                                                                                High level summary of a series
                                                    Government attorneys; DHS attorneys
                                                                                                of email communications                            Communications made and research conducted
                                                    Ketan Bhirud,          ; CBP attorneys
                                                                                                regarding CBP's access to the                      by CBP attorneys, CBP OIT officials, and CBP OFO
                                                                                                DMV data of various states and                     officials, at the request of Government attorneys
                                                                                 ; CBP OFO
                                      7/13/2020 -                                               jurisdictions through Nlets and                    for the purpose of responding to arguments in
Report        15       IV. A                        officials                               ,                                   ACP/WP
                                      7/27/2020                                                 the research conducted by CBP                      Plaintiffs' brief. The communications and
                                                    Pete Acosta,                              ;
                                                                                                OIT to determine the extent of                     research were conveyed to CBP attorneys and
                                                    CBP OIT officials Valerie Isbell,
                                                                                                such access. Includes the                          Government attorneys for the purposes of
                                                                                Jim Mclaughlin,
                                                                                                findings of research conducted                     obtaining legal advice in this litigation.
                                                                                                by CBP OIT.
                                                                                                                                                   Communications made and research conducted
                                                                                                                                                   by CBP attorneys, CBP OIT officials, and CBP OFO
                                                    Government attorneys; Associate U.S.
                                                                                                                                                   officials, which were conveyed to CBP attorneys
                                                    Attorney McEnany; DHS attorney
                                                                                                                                                   and Government attorneys for the purposes of
                                                         , Ketan Bhirud; CBP attorneys                 Overview of a series of email
                                                                                                                                                   determining litigation strategy and obtaining legal
                                      6/13/2020 -                                                      communications and a
                                                                                                                                                   advice in this litigation. Attorney/client
                                      6/17/2020;                                      ; CBP OFO        telephone communication
Report        15, 16   IV. B                                                                                                              ACP/WP   communications reflecting recommendations and
                                      8/5/2020 -    officials Pete Acosta,                             regarding the sensitivity level of
                                                                                                                                                   legal advice from Associate U.S. Attorney
                                      8/12/2020                                                        certain TECS codes in the
                                                                                                                                                   McEnany and CBP attorneys. Communications
                                                                                   ; CBP OIT officials administrative record.
                                                                                                                                                   made, documents prepared, and research
                                                    Valerie Isbell,
                                                                                                                                                   conducted by CBP attorneys, CBP OIT officials,
                                                                                   Jim McLaughlin
                                                                                                                                                   and CBP OFO officials, for the purpose of
                                                                                                                                                   responding to the Court's orders.
                                                    Declarant Pete R. Acosta, the Director of
                                                                                                                                                   Description and content of confidential
                                                    Trusted Traveler Programs (the
                                                                                                     Summary of series of email                    communications, by and between CBP attorneys,
                                                    "Director"); CBP attorneys
                                                                                                     communications from June 12,                  the Director, and other CBP officials whom the
                                                                                                     2020 to June 19, 2020, including              Director relied upon as subject matter experts.
Acosta                                6/12/20-                                       ; CBP OFO
              5        7                                                                             legal advice in the context of the ACP/WPP    Contains the Director's mental impressions,
declaration                           6/19/20       officials                              ; CBP OIT
                                                                                                     Director's first declaration in this          conclusions, and opinions during the drafting and
                                                    officials Valerie S. Isbell,
                                                                                                     litigation, signed on June 19,                ultimate signing of his prior declaration filed in
                                                                                                     2020.                                         this litigation, which incorporated legal advice
                                                                                                                                                   provided by CBP attorneys.




                                                                                                       6
                                                   Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 7 of 19




              Page   Paragraph/locat
Document                             Date *       Participants *                                Subject                         Privilege   Privilege Description
              No.    ion
                                                                                                Summary of a series of email
                                                                                                communications regarding CBP's
                                                                                                access to the DMV data of
                                                                                                various jurisdictions through
                                                  The Director; CBP attorneys
                                                                                                Nlets and research conducted by
                                                                                                CBP OIT to determine the extent             Contains the Director's mental impressions,
Acosta                              2/10/2020 -                    CBP OFO officials Todd
              5      8                                                                          of such access. Includes findings WPP       conclusions, and opinions related to the content
declaration                         2/19/2020     Hoffman,                                  ;
                                                                                                of research conducted by CBP                of his prior declaration filed in this litigation
                                                  CBP OIT officials Valerie S. Isbell,
                                                                                                OIT and explanation of what the
                                                                                                Director believed was true up to
                                                                                                June 19, 2020 and September 4,
                                                                                                2020 regarding CBP's access to
                                                                                                NY DMV information.
                                                  The Director; CBP attorneys                   Summary of a series of email
                                                                                                communications regarding                    Description and content of confidential
                                                                                   CBP OFO      drafting of Director's                      communications, including legal advice in the
                                                  officials            , Todd Hoffman,          declaration, by and between                 context of the Director's first declaration in this
Acosta                              6/12/2020-
              5      9                                                                    ; CBP CBP attorneys, the Director, and ACP/WPP    litigation, signed on June 19, 2020. Contains the
declaration                         6/19/2020
                                                  OIT officials Valerie S. Isbell,              other CBP officials whom the                Director's mental impressions, conclusions, and
                                                                                                Director relied upon as subject             opinions during the drafting and ultimate signing
                                                                                                matter experts, from June 12,               of his prior declaration filed in this litigation.
                                                                                                2020 to June 19, 2020.
                                                                                                                                            Description and content of confidential
                                                                                                                                            communications, by and between CBP attorneys,
                                                  The Director; CBP attorneys                  Summary of a series of email                 the Director, and other CBP officials whom the
                                                                                               communications regarding CBP's               Director relied upon as subject matter experts,
                                                                                 CBP OFO       access to various states' DMV                from June 12, 2020 to June 19, 2020, including to
Acosta                              6/12/2020-    officials                          ; CBP OIT data through Nlets and research              whom, why, and what he discussed in the
              6      10                                                                                                        ACP/WPP
declaration                         6/19/2020     officials Valerie S. Isbell,                 conducted by CBP OIT to                      preparation and drafting of his first declaration in
                                                                                               determine the extent of such                 this litigation, signed on June 19, 2020. Contains
                                                                                               access. Includes findings of                 the Director's mental impressions, conclusions,
                                                                                               research conducted by CBP OIT.               and opinions during the drafting and ultimate
                                                                                                                                            signing of his prior declaration filed in this
                                                                                                                                            litigation.




                                                                                                 7
                                                  Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 8 of 19




              Page   Paragraph/locat
Document                             Date *      Participants *                                 Subject                           Privilege   Privilege Description
              No.    ion
                                                                                                                                              Description and content of confidential
                                                                                                                                              communications, by and between CBP attorneys,
                                                 the Director; CBP attorneys
                                                                                                                                              the Director, and other CBP officials he relied
                                                                                                                                              upon as subject matter experts, from June 12,
                                                                                ; CBP OFO       Summary of a series of email
                                                                                                                                              2020 to June 19, 2020, including to whom, why,
Acosta                              6/12/2020-   officials                            ; CBP OIT communications regarding
              6      11                                                                                                           ACP/WPP     and what he discussed in the preparation and
declaration                         6/15/2020    officials Valerie S. Isbell,                   drafting of Director's
                                                                                                                                              drafting of his first declaration in this litigation,
                                                                                                declaration.
                                                                                                                                              signed on June 19, 2020. Contains the Director's
                                                                                                                                              thought process and description of
                                                                                                                                              communications leading up to June 15, 2020 in
                                                                                                                                              drafting of his first declaration.
                                                                                                                                              Description and content of confidential
                                                                                                                                              communications, by and between CBP attorneys
                                                                                                                                              and the Director, including counsel's advice and
                                                 The Director; CBP OFO officials                Summary of a series of email                  the rationale that the Director considered in
Acosta                              6/12/2020-                                CBP               communications regarding                      deciding to sign his first declaration on June 19,
              6-7    12                                                                                                           ACP/WPP
declaration                         6/19/2020    attorneys                                      drafting of Director's                        2020. Contains the Director's mental impressions
                                                                                                declaration.                                  and thought process in reviewing and signing his
                                                                                                                                              first declaration filed in this litigation, which
                                                                                                                                              incorporated legal advice provided by CBP
                                                                                                                                              attorneys.
                                                                                                                                              Description and content of confidential
                                                                                                                                              communications o by and between CBP agency
                                                                                                                                              counsel, the Director of Trusted Traveler
                                                                                                                                              Programs, and other CBP officials the Director
                                                 The Director; CBP attorneys                    Summary of series of email
Acosta                                                                                                                                        relied upon, including the subject matter
              7      13             6/19/2020                                                   communications regarding           ACP/WPP
declaration                                                                                                                                   discussed in the Director's final review of his
                                                                                                drafting of Director's declaration
                                                                                                                                              declaration. Contains the Director's mental
                                                                                                                                              impressions and thought process in reviewing and
                                                                                                                                              signing his first declaration, which incorporated
                                                                                                                                              legal advice provided by CBP attorneys

                                                                                                                                              Description and content of confidential
                                                 The Director; CBP attorneys                    Summary of series of email                    communications by and between CBP attorneys,
                                                                                                communications regarding                      the Director, and other CBP officials whom the
Acosta                              7/13/2020-                            ; CBP OFO officials   Plaintiffs allegations in their               Director relied upon as subject matter experts.
              7      14                                                                                                           ACP/WPP
declaration                         7/17/2020                                                   response brief regarding CBP's                Contains the Director's mental impressions and
                                                       ; CBP OIT officials Valerie Isbell,      access to various states' DMV                 thought process in reviewing and signing his first
                                                                                                data.                                         declaration on June 19, 2020, which incorporated
                                                                                                                                              legal advice provided by CBP attorneys.




                                                                                                 8
                                                  Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 9 of 19




              Page   Paragraph/locat
Document                             Date *      Participants *                               Subject                        Privilege    Privilege Description
              No.    ion
                                                                                              Summary of a series of email
                                                 The Director; CBP attorneys                  communications regarding CBP
                                                                                                                                          Description and content of confidential
                                                                                              access to the DMV data of
                                                                                                                                          communications, by and between CBP attorneys,
                                                                       ; CBP OFO officials    various states and territories
                                                                                                                                          the Director, and other CBP officials whom the
                                                                                              through Nlets and research
                                                                                                                                          Director relied upon as subject matter experts,
Acosta                              7/13/2020-         , Vernon T. Foret,                     conducted by CBP OIT to
              7-8    15                                                                                                      ACP/WPP      related to a request made by Government
declaration                         7/17/2020                                                 determine the extent of such
                                                                                                                                          attorneys to inquire into claims made in Plaintiffs'
                                                                                              access. Includes findings of
                                                                                                                                          brief. Contains the Director's thought process and
                                                                       CBP OIT officials      research conducted by CBP OIT,
                                                                                                                                          description of communications and research
                                                 Valerie Isbell,                              which was performed in
                                                                                                                                          conducted for purposes of filings in litigation.
                                                                                              preparing a response to
                                                                                              Plaintiffs' brief.
                                                                                              Summary of a telephone
                                                                                              communication regarding CBP's
                                                                                              access to DMV data of various
                                                 The Director; CBP attorneys
                                                                                              states and territories through
                                                                            Bennett                                                       Description and content of confidential
                                                                                              Nlets and research conducted by
                                                 Courey; CBP OFO officials                                                                communications, by and between CBP counsel,
                                                                                              CBP OIT to determine the extent
Acosta                                                                                                                                    the Director, and Government attorneys, which
              8      16             7/17/2020                                                 of such access. Includes findings ACP/WPP
declaration                                      Donald Conroy,                                                                           were conveyed to Government attorneys for the
                                                                                              of research conducted by CBP
                                                                          Todd Hoffman;                                                   purposes of determining litigation strategy and
                                                                                              OIT, which was performed in
                                                 and CBP OIT officials Valerie Isbell,                                                    obtaining legal advice in this litigation.
                                                                                              preparing a response to
                                                                                              Plaintiffs' brief and which led to
                                                                                              the Government's July 23, 2020
                                                                                              letter to correct the record.
                                                                                              Description of CBP OIT's ongoing
                                                 The Director, CBP OFO officials Todd
                                                                                              efforts on July 24, 2020 in
                                                 Owen, Todd Hoffman,                 Donald                                               Description of CBP OIT's ongoing efforts on July
                                                                                              preparation for subsequent
Acosta                                           Conroy,           , and CBP OIT officials                                                24, 2020 in preparation for subsequent filing,
              8      17             7/24/2020                                                 filing of the report, after the  WPP
declaration                                      Sonny Bhagowhalia, Benjamine Huffman,                                                    after the Government's correction letter to the
                                                                                              Government's correction letter
                                                 Samuel Grable, Valerie Isbell,                                                           Court, filed on July 23, 2020.
                                                                                              to the Court, filed on July 23,
                                                                                              2020.




                                                                                               9
                                                   Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 10 of 19




              Page    Paragraph/locat
Document                              Date *      Participants *                                     Subject                        Privilege    Privilege Description
              No.     ion
                                                                                                     Summary of a series of email
                                                                                                     communications regarding CBP's
                                                  The Director; CBP attorneys
                                                                                                     access to DMV data of various
                                                                                                                                                 Description and content of confidential
                                                                                                     states and territories through
                                                                             CBP OFO officials                                                   communications by and between CBP attorneys,
                                                                                                     Nlets and research conducted by
                                     6/12/2020-                                                                                                  the Director, and CBP OIT subject matter experts
                                                                                                     CBP OIT to determine the extent
Acosta                               6/19/2020;         , Vernon T. Foret,                                                                       upon whom the Director relied. Contains the
              8-9     18                                                                             of such access. Includes findings ACP/WPP
declaration                          7/13/2020-                                                                                                  Director's thought process and description of
                                                                                                     of research conducted by CBP
                                     9/4/2020                                                                                                    communications to him and research conducted
                                                                                                     OIT, which was performed in
                                                                       ; CBP OIT officials                                                       before and after the Government's correction
                                                                                                     preparing a response to
                                                  Valerie Isbell,                                                                                letter to the Court, filed on July 23, 2020.
                                                                                                     Plaintiffs' brief and which led to
                                                                                                     the Government's July 23, 2020
                                                                                                     letter to correct the record.
                                                  The Director; CBP Attorneys M. Bennett
                                                  Courey,                                                                                        Description and content of confidential
                                                                              ; CBP OIT                                                          communications, by and between CBP attorneys,
                                                  officials Valerie Isbell,                          Summary of teleconference                   the Director, and CBP OIT subject matter experts.
                                                                  , Jim McLaughlin; CBP OFO          regarding past declarations filed           Contains the Director's thought process and
Acosta
              9       19             7/30/2020    officials                                          and continuing research being ACP/WPP       description of communications to him and
declaration
                                                                                                     conducted by CBP in response to             research conducted before and after the
                                                                                                     the Court's July 29, 2020 order.            Government's July 23, 2020 correction letter to
                                                                                             ;                                                   the Court and during a teleconference on July 30,
                                                  CBP Border Patrol official                     ;                                               2020.
                                                  CBP AMO official
Acosta                                                                                                                                           law enforcement investigative techniques and
              10      20             N/A          N/A                                                N/A                            LEP
declaration                                                                                                                                      procedures related to vetting of TTP applicants
Acosta                                                                                                                                           law enforcement investigative techniques and
              10-11   21             N/A          N/A                                                N/A                            LEP
declaration                                                                                                                                      procedures related to vetting of TTP applicants
                                                  The Director; CBP Attorneys M. Bennett
                                                  Courey,
                                                                             ; CBP OIT
                                                                                                                                                 Description and content of confidential
                                                  officials Valerie Isbell,
                                                                                                     Summary of various                          communications from July 30, 2020 and July 31,
                                                                   Jim McLaughlin; CBP OFO
                                                                                                     teleconferences and email                   2020, by and between CBP attorneys, the
Acosta                               7/30/2020-   officials
              11      23                                                                             communications related to        ACP/WPP    Director, and CBP OIT subject matter experts.
declaration                          7/31/2020
                                                                                                     CBP's actions to comply with the            Contains the thought process and description of
                                                                                                     Court's July 2, 2020 order.                 communications of all participants regarding
                                                                                         ,
                                                                                                                                                 actions to comply with the Court's orders.
                                                  Todd Hoffman; CBP Border Patrol official
                                                                 ; CBP AMO official




                                                                                                     10
                                                 Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 11 of 19




              Page   Paragraph/locat
Document                             Date *      Participants *                                    Subject                        Privilege   Privilege Description
              No.    ion
                                                 The Director; CBP Attorneys M. Bennett
                                                 Courey,
                                                                             ; CBP OIT
                                                 officials Valerie Isbell,                         Summary of teleconferences                 Contains the thought process, recommendations,
                                                                 , Jim McLaughlin; CBP OFO         and communications related to              and description of communications of between
Acosta                              7/30/2020-
              12     24                          officials                                         CBP's actions to comply with the WPP       CBP OIT and the Director, regarding the
declaration                         7/31/2020
                                                                                                   Court's July 29, 2020 limited              information that the Director previously relied
                                                                                                   inquiry order.                             upon in his prior declaration.
                                                                                           ;
                                                 CBP Border Patrol official                    ;
                                                 CBP AMO official
                                                 The Director; CBP attorneys                   Summary of confidential
                                                                                                                                              Description and content of confidential
                                                                                               communications between CBP
                                                                                                                                              communications, by and between CBP attorneys
                                                                         (the conference       attorneys and the Director, as
                                                                                                                                              and the Director as well as OIT and OFO officials,
Acosta                                           call also included: CBO OIT officials Valerie well as OIT and OFO officials,
              13     27             8/10/2020                                                                                     ACP/WPP     including CBP counsel's advice. Contains the
declaration                                      Isbell, Jim McLaughlin,                       regarding a the former Deputy
                                                                                                                                              thought process and description of
                                                                               ; CBP OFO       Executive Assistant
                                                                                                                                              communications between the Director and CBP
                                                 officials                                     Commissioner's declaration,
                                                                                                                                              attorneys, including legal advice
                                                                                               filed on May 21, 2020.
                                                                                             Summary of a series of
                                                 The Director; CBP OIT officials Valerie
                                                                                             confidential communications in                   Contains the thought process and description of
                                                 Isbell,              , Jim McLaughlin,
Acosta                              7/30/2020-                                               June 2020 between OIT officials                  confidential communications between CBP OIT
              13     28                                          ; CBP attorneys                                                WPP
declaration                         9/4/2020                                                 and CBP attorneys, regarding                     officials and the Director, in preparation for court
                                                                                             the sensitivity of TECS codes in                 filings in this litigation
                                                                                             the Administrative Record.
                                                                                             Summary of a series of
                                                 The Director; CBP OIT officials Valerie                                                      Description and content of confidential
                                                                                             confidential communications in
                                                 Isbell,               , Jim McLaughlin,                                                      communications, by and between CBP attorneys
Acosta                              6/13/2020-                                               June 2020 between OIT officials
              14     29                                          ; CBP attorneys                                                ACP/WPP       and subject matter experts within CBP OIT.
declaration                         6/17/2020                                                bad CBP attorneys, regarding
                                                                                                                                              Contains the thought process and description of
                                                                                             the sensitivity of TECS codes in
                                                                                                                                              communications between these participants.
                                                                                             the Administrative Record.
                                                                                             Summary of confidential
                                                 The Director; CBP attorneys Bennett
                                                                                             communications from July 29,                     Description and content of confidential
                                                 Courey,
                                                                                             2020 to September 4, 2020,                       communications by and between CBP attorneys,
                                                                                   ; CBP OFO
Acosta                              7/29/2020-                                               between CBP OIT officials and                    the Director, and subject matter experts within
              14     30                          officials                                                                      ACP/WPP
declaration                         9/4/2020                                                 CBP attorneys, regarding                         CBP OIT. Contains the thought process and
                                                                                             sensitivity level of TECS codes in               description of communications between the CBP
                                                                   ; and CBP OIT officials
                                                                                             the Administrative Record in                     OIT officials, CBP attorneys, and the Director.
                                                 Valerie Isbell,
                                                                                             response to the Court's order.
                                                                                                                                              law enforcement investigative techniques and
Acosta        Appendi                                                                                                                         procedures related to vetting of TTP applicants;
                      NA            NA           NA                                                NA                             LEP
declaration   x                                                                                                                               See DHS GLL 56, described in Wagner Declaration
                                                                                                                                              5/21/20 ECF 55-2




                                                                                                   11
                                                   Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 12 of 19




              Page   Paragraph/locat
Document                             Date *        Participants *                              Subject                          Privilege    Privilege Description
              No.    ion
                                                   CBP attorneys,
                                                                                                 Summary of various email and
                                                                                                 telephonic communications,                  Confidential communications between CBP
                                                        ; CBP OFO officials Pete Acosta,
                                                                                                 conducted to prepare for CBP's              counsel and OFO and OIT clients. These
                                                                                        , Donald
                                                                                                 response to Plaintiffs' brief and           communications sought operational information
                                                   Conroy,
                                                                                                 address Plaintiffs' assertions              and included legal advice regarding how the
Perez                Para. 5--First   7/13/2020-
              2                                                                                  contained therein, discussing     ACP/WPP   Plaintiffs' assertions needed to be addressed and
Declaration          Sentence         7/27/2020                                     and OIT
                                                                                                 CBP's access to various domestic            what factual inquiries were necessary. Involves
                                                   officials Valerie Isbell,
                                                                                                 jurisdictions' DMV records                  inquiries by counsel and information gathered by
                                                             Jim McLaughlin,
                                                                                                 through Nlets and CBP                       counsel to prepare a response to the Plaintiffs'
                                                                     ; Deputy Chief of Staff for
                                                                                                 information sharing                         brief.
                                                   the Commissioner            ; U.S. Border
                                                                                                 agreements.
                                                   Patrol official
                                                   CBP attorneys

                                                        ; CBP OFO officials Pete Acosta,                                                     Involves attorney-client communications
                                                                                                 Summary of various email
                                                                                        , Donald                                             between CBP counsel and OFO and OIT clients
                                                                                                 communications related to
                                                   Conroy,                                                                                   regarding CBP's response to Plaintiffs' brief,
                                                                                                 CBP's access to domestic
Perez                Para. 5--Second 7/13/2020-                                                                                              including inquiries to address Plaintiffs' assertions
              2                                                                                  jurisdictions' DMV records     ACP/WPP
Declaration          Sentence        8/5/2020                                      and OIT                                                   regarding CBP's access to DMV information in
                                                                                                 through Nlets and CBP
                                                   officials Valerie Isbell,                                                                 other jurisdictions. Involves information
                                                                                                 information sharing
                                                             Jim McLaughlin,                                                                 gathered by CBP counsel to respond to Plaintiffs'
                                                                                                 agreements.
                                                                     ; Deputy Chief of Staff for                                             brief.
                                                   the Commissioner            ; Border Patrol
                                                   official
                                                                                                                                             Includes communications between CBP counsel
                                                   CBP Attorneys Scott Falk, Bennett Courey,
                                                                                               Contents of Deputy                            and the Deputy Commissioner regarding what
Perez                Para. 5--Third   8/31/2020;
              3                                                                                Commissioner's supplemental      ACP/WPP      CBP needed to do to comply with the Court's
Declaration          Sentence         9/4/2020                  and the Deputy
                                                                                               declaration                                   orders to include creation of drafts of the Deputy
                                                   Commissioner Robert Perez
                                                                                                                                             Commissioner's supplemental declaration.




                                                                                                12
                                                     Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 13 of 19




              Page     Paragraph/locat
Document                               Date *        Participants *                               Subject                        Privilege    Privilege Description
              No.      ion
                                                     CBP attorneys

                                                         ; CBP OFO officials Pete Acosta,
                                                                                       , Donald
                                                     Conroy,
                                                                                                   summary of various email and               Involves attorney-client communications
                                                                                                   telephone communications CBP               between CBP counsel and operational clients
                                                                                      and OIT
Perez                  Para. 6--First   7/13/2020-                                                 access to various domestic                 pursuant to the preparation of Defendants'
              3 to 4                                 officials Valerie Isbell,                                                    ACP/WPP
Declaration            Sentence         8/5/2020                                                   jurisdictions' DMV records                 response to Plaintiffs' brief. Includes information
                                                              , Jim McLaughlin,
                                                                                                   through Nlets and CBP                      that was gathered by CBP counsel to prepare
                                                                       ; Deputy Chief of Staff for
                                                                                                   information sharing agreements             filings in this litigation.
                                                     the Commissioner             ; Border Patrol
                                                     Official               ; Deputy
                                                     Commissioner Robert Perez; Chief of Staff
                                                     Debbie Seguin; Deputy Chief of Staff

                                                     CBP attorneys, Scott Falk, Bennett Courey,

                                                                    ; CBP OFO Pete Acosta,                                                    Involves attorney-client communications
                                                                                                 summary of various telephone
                                                                                          Donald                                              between CBP counsel and OFO regarding certain
                                                                                                 and email communications
                                                     Conroy,                                                                                  information sharing agreements and other
Perez                  Para. 6--Third   7/13/2020-                                               related to CBP information
              4                                                                                                                  ACP/WPP      discoveries pursuant to Defendants' preparation
Declaration            Sentence         8/5/2020                                                 sharing agreements and
                                                                                     and OIT                                                  to respond to Plaintiffs' brief as well as
                                                                                                 potential connections to NY's
                                                     officials: Valerie Isbell,                                                               information gathered pursuant to that
                                                                                                 Green Light Law
                                                                    , Jim McLaughlin,                                                         preparation.
                                                                                ; Deputy
                                                     Commissioner Robert Perez
                                                                                                                                              Involves communications between CBP counsel
                                                     CBP attorneys
                                                                                                                                              and Government attorneys regarding what
                                                                                                                                              should be included in previous declarations
                                                         ; OFO Officials Pete Acosta,
                                                                                                  Background into how the                     (Perez and Acosta) at the time of their drafting
                       Para. 8--First                                                   and OIT
Perez                                  6/13/2020 -                                                previous Perez Declaration came             and includes counsel's opinions and suggestions
              4 to 5   Sentence to end               officials Valerie Isbell,                                                      ACP/WPP
Declaration                            6/17/2020                                                  to include the information it did           regarding language to be included in those
                       of paragraph                                    , Jim Mclaughlin,
                                                                                                  and the drafting process                    declarations. Also includes attorney-client
                                                                ; AMO official           ;
                                                                                                                                              communications during the drafting of the
                                                     Border Patrol official              ;
                                                                                                                                              original declarations (Perez and Acosta) to verify
                                                     Deputy Commissioner Robert Perez
                                                                                                                                              accuracy of statements.




                                                                                                  13
                                                      Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 14 of 19




              Page     Paragraph/locat
Document                               Date *         Participants *                             Subject                          Privilege       Privilege Description
              No.      ion
                                                      CBP attorneys
                                                                                                    Background into how the
                                                                                                    previous Perez Declaration was
                                                           ; OFO Officials Pete Acosta,                                                           Involves various attorney client communications
                                                                                                    reviewed for accuracy and the
                                                                                          ; and OIT                                               between CBP counsel and client offices (OFO, OIT,
                                        3/16/2020 -                                                 due diligence that was
                                                      officials Valerie Isbell,                                                                   AMO, BP) that were pursuant to ensuring the
Perez                  Para. 9--Full    4/6/2020;                                                   conducted during drafting based
              5 to 6                                                    , Jim Mclaughlin,                                            ACP/WPP      accuracy of the previous Perez Declaration.
Declaration            Paragraph        6/13/2020 -                                                 on summary assessment of
                                                                 ; AMO official              ;                                                    Includes preparatory work of counsel regarding
                                        6/17/2020                                                   various email and telephone
                                                      Border Patrol officia                  ;                                                    other declarations that were filed in litigation
                                                                                                    communications related to the
                                                      Deputy Commissioner Robert Perez; John                                                      involving the Green Light Law.
                                                                                                    drafting and review of the Perez
                                                      P. Wagner [only relevant to the period
                                                                                                    Declaration
                                                      between 3/16/2020 -4/6/2020]
                                                                                                                                                  Involves attorney client communications between
                                                                                                                                                  CBP counsel and client offices related to the
                                                      CBP attorneys Bennett Courey,                                                               preparation of the original Perez Declaration.
                                                                                                 Background based on summary
                                                                                        CBP                                                       Includes materials and information that CBP
                                                                                                 of various communications on
                                                      OFO officials Todd Owen,                                                                    counsel gathered and relied on in drafting the
                                                                                                 how the lack of access to other
                       Para. 10--First                                                John                                                        previous Perez Declaration. Provides inquiries
Perez                                  12/10/2019-                                               jurisdictions' DMV data was
              6 to 7   Sentence to end             Wagner,              , Pete Acosta,                                              ACP/WPP/DPP   from DHS after the TTP Decision, which implicitly
Declaration                            2/19/2020                                                 uncovered and background into
                       of paragraph                Donald Conroy,                   Todd                                                          includes opinions and suggestions from
                                                                                                 operators' perspective in light of
                                                   Hoffman; and CBP OIT officials Phil                                                            Departmental staff on information gathered and
                                                                                                 inquiries made after the TTP
                                                   Landfried,              , Valerie Isbell,                                                      clarification sought after the decision was made.
                                                                                                 decision
                                                               , Sonny BHAGOWALIA                                                                 Also includes personal opinions and perspectives
                                                                                                                                                  of CBP staff in responding to those inquiries and
                                                                                                                                                  their perspective on what was being requested.

                                                                                                                                                  Involves attorney client communications between
                                                                                              How the previous Perez
                                                      CBP attorneys                                                                               CBP counsel and OFO and OIT that transpired
                                                                                              Declaration was reviewed for
Perez                  Para. 11--Full                                                                                                             during the drafting of the original Perez
              7                         6/17/2020                                             accuracy and how language           ACP/WPP
Declaration            Paragraph                          ; Deputy Commissioner Robert Perez;                                                     Declaration to inform drafting and verify
                                                                                              came to be included in that
                                                      Deputy Chief of Staff         .                                                             accuracy. Further includes the process of CBP
                                                                                              declaration.
                                                                                                                                                  counsel in drafting the original Perez Declaration.




                                                                                                  14
                                                       Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 15 of 19




              Page     Paragraph/locat
Document                               Date *         Participants *                                 Subject                        Privilege   Privilege Description
              No.      ion
                                                      Acting Commissioner Mark Morgan,
                                                      Deputy Commissioner Robert Perez; CBP
                                                      attorneys Scott Falk, Bennett Courey,
                                                                                          ; OIT                                                 phone calls between the Deputy Commissioner
                                                      official Valerie ISBELL; OFO officials Todd                                               and operational offices and DHS, including
                                                      Owen, Pete Acosta, Thomas Overacker;           summary statement regarding                conversations with CBP counsel regarding the
                                        2/21/2020;
                                                      Border Patrol official Raul Ortiz; Deputy      Deputy Commissioner's                      operational effects of the Green Light Law, the
Perez                  Para. 12--Fourth 3/6/2020;
              7 to 8                                  Chief of Staff              , Chief of Staff   knowledge of the effect and     ACP/WPP    potential legal effects of the amendments, and
Declaration            Sentence         4/24/2020;
                                                      Debbie Seguin; DHS officials Chad Wolf,        application of New York's Green            how to proceed in light of the litigation. Includes
                                        5/6/2020
                                                      James McCament, John Gountanis, Tyler          Light Law and its amendments               communications with counsel where counsel
                                                      Houlton, Scott Erickson, Angie Alfonso-                                                   gathered information to include in filings in this
                                                      Royals, SOPDDS Cuccinelli; DHS Attorneys                                                  litigation.
                                                      Chad Mizelle, Joseph Maher; Acting
                                                      Director for ICE Matthew Albence

                                                      Government attorneys; DHS attorney
                                                               ; CBP attorneys
                                                                                                                                                Involves communications between CBP counsel
                                                                                                                                                and client offices related to the preparation of
                                                                                  ; CBP OFO
                                                                                                                                                Defendants' brief, including legal advice from
                                                      officials Pete Acosta,
                                                                                                                                                counsel surrounding allegations of Plaintiffs
                                                                        , Donald Conroy,             How the lack of access to other
                                                                                                                                                regarding CBP's data access. Includes information
Perez                  Para. 13--Full   7/13/2020-                                                   jurisdictions' DMV data was
              8                                                                                                                       ACP/WPP   gathered pursuant to preparing Defendants'
Declaration            Paragraph        7/17/2020                                                    uncovered and immediate steps
                                                                                                                                                filings in this litigation. Includes communication
                                                                              and OIT officials      taken to address this revelation
                                                                                                                                                between CBP counsel, DHS counsel, and
                                                      Valerie Isbell,
                                                                                                                                                Government attorneys, to discuss next steps in
                                                              , Jim McLaughlin,
                                                                                                                                                light of discoveries pursuant to Defendants'
                                                                        Deputy Chief of Staff for
                                                                                                                                                preparation to respond to Plaintiffs' brief.
                                                      the Commissioner          ; Border Patrol
                                                      officia
                                                      CBP attorneys
                                                                                                                                                Involves attorney client communications between
                                                           , OIT Officials Valerie Isbell,                                                      CBP counsel and OFO, BP, AMO and OIT that
                                                                                 , Jim McLaughlin, What informed the drafting of                transpired during the drafting of the original
Perez                  Para. 15--Full   6/11/2020 -
              9                                                                           ; and OFO Statements B, C, and D in the   ACP/WPP     Perez Declaration to inform drafting and verify
Declaration            Paragraph        6/17/2020
                                                      officials Pete Acosta,                        previous Perez Declaration                  accuracy. Further includes information gathered
                                                                                    ; Border Patrol                                             and relied upon by CBP counsel in preparing the
                                                      Official                ; AMO Official                                                    original Perez Declaration.




                                                                                                     15
                                                       Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 16 of 19




              Page      Paragraph/locat
Document                                Date *         Participants *                                Subject                            Privilege   Privilege Description
              No.       ion
                                                       CBP attorneys

                                                            ; OIT Officials Valerie Isbell,                                                         Involves attorney client communications
                                                                                  , Jim McLaughlin,                                                 regarding the drafting of the original Perez
Perez                   Para. 16--Full   6/13/2020 -                                                 Review of the previous Perez
              9 to 10                                                                      ; and OFO                                    ACP/WPP     declaration and assurances of accuracy as well as
Declaration             Paragraph        6/17/2020                                                   Declaration for accuracy
                                                       officials Pete Acosta,                                                                       processes of CBP counsel in drafting the original
                                                                                     ; Border Patrol                                                Perez Declaration.
                                                       Official                ; AMO Official

                                                       CBP attorneys                                                                                Involves information regarding what was relied
                                                                                                     How certain statements came to                 upon by CBP counsel during the drafting process
                                                           ; OIT officials Jim McLaughlin,           be included in the original Perez              of the original Perez Declaration as well as due
Perez                   Para. 17--Full   6/13/2020 -
              10                                                                 , Valerie Isbell;   Declaration and reviews of the ACP/WPP         diligence conducted to ensure accuracy of
Declaration             Paragraph        6/17/2020
                                                       Commissioner's Deputy Chief of Staff          previous Perez Declaration for                 information included in Perez Declaration via
                                                               Deputy Commissioner Robert            accuracy                                       attorney client communications between CBP
                                                       Perez                                                                                        counsel and operational clients.
                                                       CBP Attorneys Scott Falk, Bennett Courey,
                                                                                                                                                    Involves communications between CBP counsel,
                                                                       ; Deputy Commissioner
                        Para. 18--                                                                    The April amendments to the                   the Deputy Commissioner, and operational
Perez                                                  Robert Perez; OFO officials Pete Acosta,
              10        Second           5/6/2020                                                     Green Light Law and               ACP/WPP     offices regarding the effects and implications of
Declaration                                            John P. Wagner, Thomas Overacker; OIT
                        Sentence                                                                      implications of the law for CBP               the Green Light Law as amended including
                                                       official Valerie Isbell; Deputy Chief of Staff
                                                                                                                                                    litigation concerns and legal advice.
                                                                     ; Chief of Staff Debbie Seguin;
                                                       Border Patrol official Raul Ortiz




                                                                                                      16
Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 17 of 19
                                                     Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 18 of 19




              Page   Paragraph/locat
Document                             Date *         Participants *                                    Subject                        Privilege   Privilege Description
              No.    ion
                                                                                               Potential connections of the
                                                                                               Green Light Law to certain
                                                                                               information sharing
                                                                                               agreements, including to
                                                                                               address certain agreements
                                                                                               brought to counsel's attention
                                                    CBP attorneys
                                                                                               involving information sharing.
                                                                                               These communications sought
                                                                                       and OFO
                                                                                               operational information and                       Involves communications between CBP counsel
Perez                Para. 21--Full    7/13/2020-   officials John P. Wagner,
              12                                                                               included legal advice regarding ACP/WPP           and operational offices to prepare CBP's response
Declaration          Paragraph         08/05/2020
                                                                                               how potential connections                         to Plaintiffs' brief.
                                                                       Deputy Chief of Staff
                                                                                               needed to be addressed and
                                                                               ; OIT official
                                                                                               further necessary inquiries,
                                                    Valerie Isbell
                                                                                               particularly regarding local
                                                                                               information sharing agreements
                                                                                               not related to Nlets. Includes
                                                                                               counsel's research and inquiries
                                                                                               to prepare CBP's response to
                                                                                               Plaintiffs' brief.
                                                    CBP attorneys
                                                                                                      CBP's access to California DMV
                                                         ; OIT officials Valerie Isbell,
                                                                                                      information via Nlets;
                                                                                                 ,
                                                                                                      addressing CBP's data access to            Involves communications between CBP counsel
Perez                Para. 22--First                James McLaughlin; OFO officials
              13                       7/17/2020                                                      DMV information via Nlets.       ACP/WPP   and operational offices to prepare CBP's response
Declaration          Sentence                            , Pete Acosta,
                                                                                                      Contains information compiled              to Plaintiffs' brief.
                                                                                                      and collected in preparation for
                                                                                                      filings to be made in court.
                                                               , Vernon Foret,

                                                    CBP attorneys Bennett Courey,
                                                                                                                                                 Reflects research conducted in order to prepare a
                                                                                   ; OIT officials     CBP's access to California DMV
                                                                                                                                                 response to Plaintiffs' brief and steps CBP counsel
                                                 Valerie Isbell,                    , Jim              information as well as the
                                                                                                                                                 took to prepare a response to the brief as well as
Perez                Para 23--First  07/13/2020- McLaughlin,                                         ; importance of fluid information
              13                                                                                                                       ACP/WPP   legal recommendations from counsel to
Declaration          Three Sentences 08/05/2020 OFO Officials                                          sharing and local information
                                                                                                                                                 operational clients. Includes information
                                                           , Pete Acosta,                              sharing agreements related to
                                                                                                                                                 collected by counsel pursuant to preparation for
                                                                                                       CLETS
                                                                                                                                                 filings in instant litigation.
                                                                                    Border Patrol
                                                    official




                                                                                                       18
                                                         Case 1:20-cv-01127-JMF Document 117-3 Filed 09/21/20 Page 19 of 19




               Page     Paragraph/locat
Document                                Date *          Participants *                             Subject                          Privilege        Privilege Description
               No.      ion
                                                                                              Communication via
                                                                                                                                                   Reflects communication between CBP attorney,
                                                       CBP Attorneys                          teleconference between
                                                                                                                                                   DHS attorneys, and Government attorneys to
Perez                   Para 24--Second                                                       attorneys from CBP, DHS, and
               14                       7/17/2020                                                                                ACP/WPP           ensure candor with the Court pursuant to
Declaration             Sentence                           ; DHS Attorney           ;         DOJ regarding newly discovered
                                                                                                                                                   information uncovered during Defendants'
                                                       Government attorneys                   factual information to ensure
                                                                                                                                                   preparation of their response to Plaintiffs' brief.
                                                                                              candor to the court
* Due to the summary nature of the redacted information, approximate date ranges of communications, instead of specific date for each log entry, are provided. In addition, because the majority of
the redacted paragraphs summarize a large amount of email and telephone communications, the "Participants" column is a combined list of individuals who were involved in those communications,
as opposed to separating "To" "From" and "CC " fields.




                                                                                                    19
